*962ON MOTION
NEWMAN, Circuit Judge.

ORDER

The Department of Homeland Security moves without opposition to vacate the December 19, 2005 decision of the Merit Systems Protection Board (MSPB) in Oliveras v. Department of Homeland Security, No. AT-0752-05-0963-1-1 and remand for further consideration in light of our decision in Garcia v. Department of Homeland Security, 437 F.3d 1322 (Fed.Cir.2006) (en banc).
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion is granted. The MSPB’s December 19, 2005 decision is vacated and the case is remanded for further proceedings consistent with our decision in Garcia.
(2) Each side shall bear its own costs.